DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 06/22/2021. Claims 2, 4, 13 and 15 have been cancelled. Claims 1 and 12 have been amended. Currently, claims 1, 3, 5-12, 14 and 16-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection. 
	Consider amended claim 1, on pages 10 and 11 of the remark dated 06/22/2021, applicant first argues that the Hong reference does not specifically discloses “switching from a first network to the second network” by stating that Hong discloses between two base stations, not between first and second networks. The Examiner respectfully disagrees. The examiner would like to point out that the claim fails to clearly define “first network” and “second network”; when given their broadest reasonable interpretation, the network connection between the UE and source base station would be read as a “first network” and the network connection between the UE and the destination base station would be read as a “second network”. Therefore, Hong reasonably disclose switching between first network and second network by disclosing handover/switching between first network connection with source base station and second network connection with destination base station.
and a direct correlation relationship between transmission rate and operating load/temperature. According to par [0002] and [0113], Hong discloses the reason for switching/handover from source network to destination network is to lower the operating load/temperature of the UE and there is a direct correlation relationship between transmission rate and operating load/temperature. Specifically, higher transmission rate would mean higher operating load/temperature (i.e. source base station), and lower transmission rate would mean lower operating load/temperature (i.e. destination base station). When base station is switched/handed over from the source base station (i.e. first network) to the destination base station (i.e. second network), the operating load/temperature is lowered and this means the transmission rate is lowered according to direct correlation relationship. Therefore, Hong discloses “a transmission rate… to the second network (destination base station) is lower than a transmission rate … to the first network (source base station)”.
	Consider amended claim 12 and claim 20, see response above.
	



Response to Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 3, 6, 7, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (CN 108684217 A).
Consider claim 1, Hong discloses a method for reducing terminal temperature (read as reducing UE temperature using the process of  fig. 2 to perform handover, figures 1 and 2, par [0086]-[0092]), applied to a terminal, the method comprising: connecting the terminal to a first network (read as the method for base station handover may be implemented by a source base station, a destination base station and a terminal jointly; the source base station is a base station which the UE accesses before the handover; and the destination base station is a base station which the UE is about to access, par [0086]-[0087]); and monitoring a chip temperature of the terminal; and sending rate reduction information to a network device when the chip temperature is greater than a first predetermined threshold (red as step 201, when the temperature of the UE is 
wherein the rate reduction information comprises a first measurement report for reporting to the network device that quality of the first network is lower than a first threshold and the quality of a second network is higher than a second threshold (read as if the UE detects that its own temperature is greater than or equal to the preset value, the UE performs cell measurement to obtain the signal strength of a cell to which it belongs and the signal strength of a neighboring cell when receiving a cell measurement report instruction sent by a source base station or when a cell measurement period is reached; if a base station handover condition is satisfied (for example, the signal strength (i.e. a second threshold) of the neighboring cell is higher than that of the current cell (i.e. a first threshold), and the neighboring cell belongs to the coverage of other base stations, etc.), the UE may send the measurement report and the UE excessively high-temperature indication information to the source base station, par [0093]); and

Consider claim 3, as applied to claim 1 above, Hong discloses wherein the monitoring a chip temperature of the terminal, and sending rate reduction information to a network device when the chip temperature is greater than a first predetermined threshold (read as if the UE detects that its own temperature is greater than or equal to the preset value, the UE performs cell measurement to obtain the signal strength of a cell to which it belongs and the signal strength of a neighboring cell when receiving a cell measurement report instruction sent by a source base station or when a cell measurement period is reached; if a base station handover condition is satisfied (for example, the signal strength (i.e. a second threshold) of the neighboring cell is higher than that of the current cell (i.e. a first threshold), and the neighboring cell belongs to the 

Consider claim 6, as applied to claim 1 above, Hong discloses wherein after the switching to the second network based on the first request, the method further comprises: monitoring the chip temperature, and sending to the network device, when the chip temperature is less than a second predetermined threshold, a second measurement report for reporting to the network device that the quality of the first network is higher than a third threshold and the quality of the second network is lower than a fourth threshold; receiving a second request sent by the network device in response to the second measurement report; and switching the connection to the first network based on the second request (read as inn step 301, when detecting that the temperature of the UE is lower than the preset value, normal-temperature indication information is sent to the destination base station; when receiving the normal-temperature indication message sent by the UE, the destination base station would reset the transmission configuration information for the UE, i.e., by configuring high-level MIMO for the antennas, and/or increasing the number of aggregated carriers, and/or setting the modulation coding mode as a high-level modulation coding mode, etc; the data transmission rate corresponding to the reset transmission configuration information (i.e. quality of first network) is higher than the data transmission rate corresponding to the transmission configuration information (i.e. quality of second network) of 
Consider claim 7, as applied to claim 6 above, Hong discloses wherein the monitoring the chip temperature, and sending a second measurement report to the network device when the chip temperature is less than a second predetermined threshold further comprises: sending the second measurement report to the network device when a duration in which the chip temperature is less than the second predetermined threshold exceeds a predetermined third time threshold (read as the normal-temperature indication information may be sent to the destination base station after the temperature is lower than the present value for a period of time, par [0133]).
Consider claim 10, as applied to claim 1 above, Hong discloses wherein the rate reduction information comprises a rate control signaling which is used to trigger the network device to reduce a downlink rate with the terminal (read as the measurement report and UE exceesively high-temperature indication information sent from UE triggers the rate reduction, figure 2, par [0091]-[0096]).
Consider claim 11, as applied to claim 10 above, Hong discloses wherein the method further comprises: monitoring the chip temperature, and sending a rate restoring signaling to the network device when the chip temperature is less than a third predetermined threshold, and the rate restoring signaling being used to trigger the network device to restore a downlink rate with the terminal (read as when detecting that the temperature of the UE is lower than the preset value, normal-temperature indication information is sent to the destination base station, which will trigger transmission configuration resetting, steps 301-302, figure 3, par [0130]-[0138]).
Consider claim 19, as applied to claim 1 above, Hong discloses a non-transitory computer-readable storage medium having stored therein instructions executed by a processor of 

Consider claim 12, Hong discloses a device for reducing terminal temperature, applied to a terminal (read as reducing UE temperature using the process of  fig. 2 to perform handover, figures 1 and 2, par [0086]-[0092]), the device comprising: memory storing processor-executable instructions; and a processor (read as the UE and its processor and memory, par [0087]) configured to: connect to a first network (read as the method for base station handover may be implemented by a source base station, a destination base station and a terminal jointly; the source base station is a base station which the UE accesses before the handover; and the destination base station is a base station which the UE is about to access, par [0086]-[0087]); monitor a chip temperature of the terminal; and send rate reduction information to a network device when the monitored chip temperature is greater than a first predetermined threshold (red as step 201, when the temperature of the UE is greater than or equal to a preset value, the UE sends a measurement report and UE excessively high-temperature indication information to a connected source base station, figure 2, par [0091]), and the rate reduction information being used to trigger reduction in a transmission rate between the network device and the terminal (read as after the destination base station establishes the RRC connection well with the UE, the destination base station would set the transmission configuration information for the UE by using the UE excessively high-temperature indication information, where the data transmission rate corresponding to the set transmission configuration information is lower than the maximum transmission rate that the destination base station can provide for the UE; and in this way, the UE receives the service data 
wherein the rate reduction information comprises a first measurement report for reporting to the network device that quality of the first network is lower than a first threshold and the quality of a second network is higher than a second threshold (read as if the UE detects that its own temperature is greater than or equal to the preset value, the UE performs cell measurement to obtain the signal strength of a cell to which it belongs and the signal strength of a neighboring cell when receiving a cell measurement report instruction sent by a source base station or when a cell measurement period is reached; if a base station handover condition is satisfied (for example, the signal strength (i.e. a second threshold) of the neighboring cell is higher than that of the current cell (i.e. a first threshold), and the neighboring cell belongs to the coverage of other base stations, etc.), the UE may send the measurement report and the UE excessively high-temperature indication information to the source base station, par [0093]); and
wherein the method further comprises: receiving a first request sent by the network device in response to the first measurement report (read as the source base station sends the RRC (Radio Resource Control) connection reconfiguration message to the UE, par [0107]); and switching from the first network to the second network based on the first request, wherein a transmission rate between the terminal and the network device when the terminal is connected to the second network is lower than a transmission rate between the terminal and the network device when the terminal is connected to the first network (read as there is a direct correlation relationship between transmission rate and operating load/temperature; specifically, higher transmission rate would mean higher operating load/temperature (i.e. source base station), and lower transmission rate would mean lower operating load/temperature (i.e. destination base 
Consider claim 14, as applied to claim 13 above, Hong discloses wherein the processor is further configured to monitor a chip temperature of the terminal, and send rate reduction information to a network device when the chip temperature is greater than a first predetermined threshold (read as if the UE detects that its own temperature is greater than or equal to the preset value, the UE performs cell measurement to obtain the signal strength of a cell to which it belongs and the signal strength of a neighboring cell when receiving a cell measurement report instruction sent by a source base station or when a cell measurement period is reached; if a base station handover condition is satisfied (for example, the signal strength (i.e. a second threshold) of the neighboring cell is higher than that of the current cell (i.e. a first threshold), and the neighboring cell belongs to the coverage of other base stations, etc.), the UE may send the measurement report and the UE excessively high-temperature indication information to the source base station, par [0093]) by adopting the following manner: sending the first measurement report to the network device when a duration in which the chip temperature is greater than the first predetermined threshold exceeds a predetermined first time threshold (read as the duration of time required to perform a temperature measurement, par [0093]).
Consider claim 17, as applied to claim 12 above, Hong discloses wherein after switching the connection to the second network based on the first request, the processor is further configured to: monitor the chip temperature, and send to the network device, when the chip temperature is less than a second predetermined threshold, a second measurement report for 
Consider claim 18, as applied to claim 17 above, Hong discloses wherein the chip temperature is monitored by the processor, and the processor is further configured to send a second measurement report to the network device when the chip temperature is less than a second predetermined threshold by adopting the following manner: sending the second measurement report to the network device when a duration in which the chip temperature is less than the second predetermined threshold exceeds a predetermined third time threshold (read as the normal-temperature indication information may be sent to the destination base station after the temperature is lower than the present value for a period of time, par [0133]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN 108684217 A) in view of Wang et al. (U.S. PGPub 2021/0051592 A1).
Consider claim 5, as applied to claim 1 above, Hong discloses the claimed invention above but does not specifically disclose wherein the method further comprises: sending the first measurement report to the network device again when the first request is not received within a predetermined second time threshold.
Nonetheless, in related art Wang discloses an overheat solving method, comprising if UE 115 does not receive the adjustment indicator within the time period (e.g., 410), UE 115 would retransmit the report sent previously, figure 4, par [0111].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hong to retransmit the measurement report after a time period is passed to ensure the base station will receive it in case first try was failed.
Consider claim 8, as applied to claim 6 above, Hong discloses the claimed invention above but does not specifically disclose wherein the method further comprises: sending the second measurement report to the network device again when the second request is not received within a predetermined fourth time threshold.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hong to retransmit the measurement report after a time period is passed to ensure the base station will receive it in case first try was failed.
Consider claim 9, as applied to claim 1 above, Hong discloses the claimed invention above but does not specifically disclose wherein the first network is a new radio network, and the second network is a long-term evolution network.
Nonetheless, in related art Wang discloses an overheat solving method, which the UE is configured for first network NR (new radio) SA and LTE (SA) for dual connectivity, which when overheat condition is detected un the NR network (first network), the NR resources is deconfigured and deactivate; therefore allowing remaining active network (LTE) for communication, figure 3, par [0084]- [0090]; also see step 412 in figure 4 which NR SCells are deactived, par [0108].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hong for the purpose of allowing dual connectivity in great condition.
Consider claim 16, as applied to claim 12 above, Hong discloses the claimed invention above but does not specifically disclose wherein the processor is further configured to send the first measurement report to the network device again when the first request is not received within a predetermined second time threshold.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hong to retransmit the measurement report after a time period is passed to ensure the base station will receive it in case first try was failed.
Consider claim 20, as applied to claim 1 above, Hong discloses a mobile terminal implementing the method for reducing terminal temperature according to claim 1 (read as the UE and its processor and memory, par [0087]), wherein the rate reduction information comprises a first measurement report for reporting to the network device that quality of the first network is lower than a first threshold and the quality of a second network is higher than a second threshold, (read as if the UE detects that its own temperature is greater than or equal to the preset value, the UE performs cell measurement to obtain the signal strength of a cell to which it belongs and the signal strength of a neighboring cell when receiving a cell measurement report instruction sent by a source base station or when a cell measurement period is reached; if a base station handover condition is satisfied (for example, the signal strength (i.e. a second threshold) of the neighboring cell is higher than that of the current cell (i.e. a first threshold), and the neighboring cell belongs to the coverage of other base stations, etc.), the UE may send the measurement report and the UE excessively high-temperature indication information to the source base station, par [0093]) and wherein the terminal is configured to: send the first measurement report to the network device when a duration in which the chip temperature is greater than the first predetermined threshold exceeds a predetermined first time threshold (read as the duration of time required to perform a 
Nonetheless, in related art Wang discloses an overheat solving method, which the UE is configured for first network NR (new radio) SA and LTE (SA) for dual connectivity, which when overheat condition is detected un the NR network (first network), the NR resources is deconfigured and deactivate; therefore allowing remaining active network (LTE) for communication, figure 3, par [0084]-[0090]; also see step 412 in figure 4 which NR SCells are deactived, par [0108].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hong for the purpose of allowing dual connectivity in great condition.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645